Martin, J.,

delivered the opinion of the court.
In this case, the record and evidence of the proceedings and trial in the inferior court, is so imperfect and defective, as to preclude an examination on the merits.
The clerk’s certificate attests, that the record contains all the evidence on which the case was tried, except some documents, the originals of which were to be produced in the Supreme Court. The appellant has not brought up, or produced any in this court, consequently we are unable to act on the case.
The appeal must, therefore, be dismissed, at the costs of the appellant.